The present application is being examined under the AIA  first to invent provisions. 
Detailed Action
Current Status of Claims
This action is issued in response to communication of September 13, 2021. Claims 1-20 are currently active in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “one or more of the multiple surfaces are arranged between the first surface and the second surface” of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 


Claim Rejections - 35 USC § 103   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-20 are rejected to the best examiner’s understanding under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Publication Application 2016/0381014 A1 ) in view of Seo et al. (US Patent Publication Application 2014/0078047 A1).    
claim 1, Kim disclose a device for biometric recognition, comprising: a first surface, a second surface, a first determining circuitry, and a sensing circuitry (See at least Figures 1-3 of Kim illustrating a device (100) comprising a first and second surfaces as illustrated in Figures 1A-1B and first determining circuit (180) and sensing circuitry (140) as discussed in paragraphs [0053-0066] of Kim); wherein the first surface and the second surface are configured to be in a first operation state or a second operation state (See at least a flow-chart in Figure 4 and Figure 6 wherein is shown that the device (100) could be in a first operation state when angle is less than predetermined value and second (unlocked state), when angle between first and second surfaces is larger than the predetermined value as discussed in paragraphs [0140-0143]), in the first operation state the first surface and the second surface are located on a same plane, and in the second operation state the first surface and the second surface are located on different planes (See at least Figures 7, 9A illustrating the situation wherein the first operation state (second mode/Unlock state) located on a same plane and in the second operation state when angle between first and second surfaces is less 180 located on different planes as discussed in paragraphs [0147-0148]), the first surface is provided with a biometric recognition area, and the sensing circuitry is configured to capture biometric information of a user's part in the biometric recognition area (See at least Figures 3, 12 of Kim illustrating a biometric recognition area (195, S1) as also detected in the flow-chart in Figure 10, illustrating capture of the user’s part in the biometric recognition area (S1102)); when it's determined by the first determining circuitry that the first surface faces the user, the sensing circuitry is configured to capture biometric information of the user's part in the biometric recognition 
	However, the reference to Kim does not specifically discuss the determining circuity which determines whether the first surface faces the user. 
	In the same field endeavor, Seo et al. discloses surface which determines (1921, 1920) that it faces the user as discussed in paragraph [0310 of Seo et al.
Therefore, it would be obvious to the person of ordinary skills in the art at the time the invention was filed to use a user’s face recognition shown by Seo et al. with the device shown by Kim in order to lock and unlock screen for a user if he/she recognized/unrecognized. 
	In regard of claim 2, Kim and Seo further disclose the device according to claim 1, wherein when the virtual user's part is located in the virtual biometric recognition area, the sensing circuitry is configured to capture the biometric information of the user's part in the biometric recognition area (See at least Figures 3 and 12 of Kim illustrating 
	In regard of claim 3, Kim and Seo further disclose the device according to claim 1, further comprising: a display panel,  wherein the first surface and the second surface are located in different regions of a same surface of the display panel, and the display panel is foldable; when the display panel is in an unfolded state, the first surface and the second surface are in the first operation state; when the display panel is in a folded state, the first surface and the second surface are in the second operation state (See at least Figure 12 of Kim illustrates the device (100) comprises a display panel (115) which is flexible and folded into different surfaces and in unfolded state is so-called unlock state and first state Fig. 12a illustrates as locked state).
	In regard of claim 4, Kim and Seo further disclose the device according to claim 1, further comprising: a biometric information preset circuitry, a second determining circuitry, and a processing circuitry; wherein the biometric information preset circuitry is configured to set a correspondence between a preset biometric information and an operation instruction; wherein the second determining circuitry is configured to determine whether the biometric information captured by the sensing circuitry is matched with the preset biometric information, if yes, the processing circuitry is configured to execute the operation instruction corresponding to the preset biometric information, and if not, the processing circuitry does not execute the operation instruction corresponding to the preset biometric information (See at least Figure 33 of Seo et al. discloses so called preset biometrical information in a “User Profile” (1921) which allows using sensors to determined if the sensed biometric corresponding to 
	In regard of claim 5, Kim and Seo et al. further disclose the device according to claim 1, wherein the first determining circuitry being configured to determine whether the first surface faces the user comprises: the first determining circuitry is configured to determine whether biometric information of a preset user's part is captured by the sensing circuitry, if yes, it is determined that the first surface faces the user, otherwise it is determined that the second surface faces the user (See at least Figures 3, and 12 of Kim illustrating the first determining circuitry (195) which determines the first surface faces (115) the user by recognizing face, retina pattern or other biometrics of the user (i16) as discussed in paragraph [0133, 0194-0196]).
	In regard of claim 6, Kim and Seo et al. further disclose the device according to claim 5, wherein the biometric information of the preset user's part comprises one or more of face feature information, human ear feature information, and lip feature information (See at least paragraph [0133] of Kim discussing biometric features recognizing including the face sensing).
	In regard of claim 7, Kim and Seo et al. further disclose the biometric identification device according to claim 1, wherein the first determining circuitry being configured to determine whether the first surface faces the user comprises: the first determining circuitry is configured to determine whether an ambient light intensity sensed by the sensing circuitry is lower than a preset light intensity value, if yes, it is determined that the second surface faces the user; otherwise, it is determined that the 
	In regard of claim 8, Kim and Seo et al. further the device according to claim 1, wherein the first determining circuitry being configured to determine whether the first surface faces the user comprises: the first determining circuitry is configured to determine whether the detected number of the user's part contacts on the first surface is greater than a preset number, and if yes, it is determined that the second surface faces the user, otherwise it is determined that the first surface faces the user (See at least Figure 3 of Kim specifically sensors (195, 196, 197) which capable to detect user’s parts like finger contacting the surface).
	In regard of claim 9, Kim and Seo et al. further the device according to claim 8, further comprising a display panel, wherein the number of the user's part contacts on the first surface is detected by the sensing circuitry or a touch panel of the display panel (See Figures 3 and 12 illustrating user’s part contacting the first surface of the display panel (115)).
	In regard of claim 10, Kim and Seo et al. further the device according to claim 3, further comprising multiple surfaces configured for contact with the user's part, wherein when the display panel is in the folded state, one or more of the multiple surfaces are arranged between the first surface and the second surface (See at least Figure 4 of Seo illustrating multiple surfaces (a2, b3, 44) arranged between the first surface (a1) and second surface (a5)). 
	In regard of claim 11, Kim and Seo et al. further the device according to claim 1, wherein the sensing circuitry comprises a TFT image sensing array film (See at least 
	In regard of claim 12, Kim and Seo et al. further the device according to claim 3, wherein the display panel comprises an OLED display, a liquid crystal display, a micro light emitting diode display, a quantum dot display, or an electronic ink display; when the display panel comprises an liquid crystal display or an electronic ink display, a backlight unit is disposed under the sensing circuitry, and the sensing circuitry is disposed between the backlight unit and the liquid crystal display, or disposed between the backlight unit and the electronic ink display (See paragraphs [0056-0059] of Seo et al. discussing types of display where the device is used being disposed between the backlight unit and the electronic ink display).
	In regard of claim 13, Kim and Seo et al. further the device according to claim 1, wherein in the second operation state, the first surface and the second surface are back to each other; and the first surface is parallel to the second surface or there is a certain angle between the first surface and the second surface (See at least Figure 12 of Kim wherein shown that the first and second surface are parallel to each other in folded state).
	In regard of claim 14, Kim and Seo et al. further a method for biometric recognition, applied to a device for biometric recognition, the device comprises a first surface, a second surface, a first determining circuitry, and a sensing circuitry; wherein the first surface and the second surface are configured to be in a first operation state or a second operation state, in the first operation state the first surface and the second surface are located on a same plane, and in the second operation state the first surface 
when it's determined that the second surface faces the user, displaying on the second surface a virtual user part and a virtual biometric recognition area, and a position of the virtual biometric recognition area displayed on the second surface is corresponding to a position of the biometric recognition area on the first surface, a position of the virtual user's part displayed on the second surface is corresponding to a position of the user's part on the first surface; wherein capturing by the sensing circuitry the biometric information of the user's part in the biometric recognition area when the virtual user's part is located in the virtual biometric recognition area (See rejection of claim 1 provided above).
	In regard of claim 15, Kim and Seo et al. further the method according to claim 14, wherein the device further comprises: a display panel, wherein the first surface and the second surface are located in different regions of a same surface of the display panel, and the display panel is foldable; when the display panel is in an unfolded state, the first surface and the second surface are in the first operation state; when the display panel is in a folded state, the first surface and the second surface are in the second operation state . (See rejection of claim 3 provided above).
claim 16, Kim and Seo et al. further the method according to claim 14, further comprising: 10 setting, by a biometric information preset circuitry, a correspondence between a preset biometric information and an operation instruction; determining, by the second determining circuitry, whether the biometric information captured by the sensing circuitry is matched with the preset biometric information, if yes, executing by a processing circuitry the operation instruction corresponding to the preset biometric information, and if not, does not execute the operation instruction corresponding to the preset biometric information (See rejection of claim 4 provided above).
 	In regard of claim 17, Kim and Seo et al. further the method according to claim 14, wherein determining by the first determining circuitry whether the first surface faces the user comprises: determining, by the first determining circuitry, whether biometric information of a preset user's part is captured by the sensing circuitry, if yes, it is determined that the first surface faces the user, otherwise it is determined that the second surface faces the user (See rejection of claim 5 provided above).
.	In regard of claim 18, Kim and Seo et al. further the method according to claim 17, wherein the biometric information of the preset user's part comprises one or more of face feature information, human ear feature information, and lip feature information (See rejection of claim 6 provided above).
 .	In regard of claim 19, Kim and Seo et al. further the method according to claim 14, wherein determining by the first determining circuitry whether the first surface faces the user comprises: determine, by the first determining circuitry, whether an ambient light intensity sensed by the sensing circuitry is lower than a preset light intensity value, 
	In regard of claim 20, Kim and Seo et al. further the method according to claim 14, wherein determining by the first determining circuitry whether the first surface faces the user comprises: determine, by the first determining circuitry, whether the detected number of the user's part contacts on the first surface is greater than a preset number, and if yes, it is determined that the second surface faces the user, otherwise it is determined that the first surface faces the user (See rejection of claim 8 provided above).
 
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to Applicant’s disclosure. Applicant is required under 37 C.F.R. 1.111 (c ) to consider these references fully when responding to this action.
US Patent Publication Application 2015/0286288 A1 to Lee et al. 
US Patent Publication Application 2013/0229324 A1 to Zhang et al. 
US Patent 8,560,004 to Tsvetkov et al.
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692